The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 30 March 2022 has been reviewed, found acceptable and has replaced the previous substitute specification.
	The disclosure is objected to because of the following informalities found in the substitute specification: Page 11, line 12, note that the recitation “, and (such as a hard disk drive, compact disk (CD), digital versatile disk (DVD), and so forth)” should be deleted, especially in view of the “mass storage device” (i.e. for which these are specific examples thereof) having been deleted and thus appropriate characterization.  Appropriate correction is required.
The following claims have been found objectionable for reasons set forth below:
In claim 4, line 2, note that “at least one” should now be deleted as being unnecessary, especially in view of the--first and second-- limitation added thereto.
In claim 12, line 2, note that the recitation of “cavity is for communications” should be rewritten as --cavity is configured for the communications-- for an appropriate characterization.
In claim 20, line 2, it is noted that “the” should be deleted for an appropriate characterization since the term “communications” is first recited in this claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7; 8-13, 15; 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elco in view of Kawasaki (both references of record). 
Elco (i.e. FIGS. 4, 5) discloses a microelectronic device (i.e. FIG. 4), comprising: at least two devices (i.e. transmitter (T); receiver (R), as evident from FIG. 4) directly coupled to a substrate (i.e. S) which can take the form of a multilayer board (i.e. MLB); a waveguide (i.e. W) is mounted on the multilayer board (MLB); at least two (i.e. first and second) coupling structures communicating the two devices (T, R) with the waveguide (W). As described with respect to FIG. 5, the preferred waveguide takes the form of an air-filled rectangular waveguide (i.e. 10), that is in the form of an air-filled cavity collectively defined by a lower member or broad wall (i.e. 16), two sidewall members (i.e. sidewalls (18A, 18B) spaced apart from each other and an upper member or broad wall (i.e. 14). However, note that Elco does not disclose the cavity of the air-filled waveguide is only partially beneath the first and second devices and first and second exciting structure extending from the first and second devices into the waveguide.
Kawasaki (i.e. FIGS. 2A, 2B) exemplarily discloses a microelectronic device comprising: devices (i.e. electronic components (#A, #B) in FIGS. 2A & 2B) coupled to a substrate (i.e. circuit board 10); an enclosed cavity (e.g. transmission line (206) formed as a metal waveguide) formed in the substrate (10) and defined by upper and lower conductive layers (i.e. unlabeled) electrically connected by vertical through holes (i.e. 10a) to form a conductive fence (i.e. 10b). As evident from FIG. 2A, it is noted that the metal waveguide cavity (206) is only partially beneath the IC devices (#A, #B). Moreover, note that excitation structures (i.e. antenna members (11, 12) coupled to electronic components (#A, #B), respectively) extend into the waveguide.
Accordingly, as per claims 1, 8 & 16, it would have been obvious to have configured the devices (T, R) in Elco, such as to be partially beneath the air-filled cavity waveguide, such as exemplarily taught by Kawasaki. Such a modification would have been considered obvious in view of the compatibility of such a waveguide arrangement in Kawasaki with the arrangement of the waveguide of Elco (i.e. Elco and Kawasaki each pertain to compatible types of waveguides having top and bottom conductive members or layers), thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of such a modification, the resultant combination would necessarily have included the waveguide partially underneath the first and second devices (#A, #B) and would have necessarily included excitation elements (11, 12) extending into the same waveguide, consistent with the teaching in Kawasaki and Elco. Regarding claims 2, 9-11, 15 & 16, note that in the resultant combination, the presence of the through holes (10a) define side-walls electrically connected to the top and bottom members or layers, within the air-filled waveguide cavity (i.e. with respect to claims 9, 10, & 15), necessarily forms a closed conductive shielding that prevents external noise and interference from affecting signal propagation within the waveguide (i.e. with respect to claims 2 & 11). Note that the resultant combination includes two sidewall members spaced a threshold distance from one another with regard to claim 7.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claim 9 above, and further in view of Pardo et al (of record). 
As described in a preceding rejection, the resultant combination of claim 9 discloses the claimed invention except for the lower member and the upper member in the resultant combination not having respective ridges.
Pardo et al (i.e. FIG. 6) discloses a waveguide structure, comprising: a lower member (i.e. substrate 230); at least one sidewall member (i.e. multiple photocurable layers 228) coupled to the lower member (230); and an upper member (i.e. metal plate 284), wherein the lower member, sidewall member and the upper member are configured to form a substrate which includes a cavity (i.e. air-filled channel 214) in which a conductive layer  is disposed on surfaces of the cavity (214). Moreover, Pardo et al exemplarily described a wave in paragraph [0022] the presence of internal surfaces features (i.e. 34), such as ridges which can be placed on the lower guide portion (i.e. 22), the upper guide portion (i.e. 24) or both the lower and upper guide portions (22, 24), where such ridge(s) provide for increased bandwidth in the waveguide, as described in paragraph [0020].
Accordingly, it would have been further obvious to have modified the waveguide of the resultant combination to have included ridges disposed, for example, on both the lower and upper member, such as exemplarily taught by Pardo et al. Such a modification would have provided the advantageous benefit of increasing the bandwidth in the waveguide, such as exemplarily taught by Pardo et al, thereby suggesting the obviousness of such a modification.
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.
Regarding the rejection based on prior art, applicants’ have asserted that the prior art references of record do not disclose that both the first and second excitation elements extend into the same cavity. In particular, applicants’ have asserted that the Kawasaki reference discloses that the first and second excitation elements (i.e. antenna members (11, 12) in FIG 2B) merely extend into corresponding openings in the circuit board (i.e. 10) rather than extending into the same cavity.
In response, the examiner finds such an assertion unpersuasive. First, it should be noted that the basis of the prior art rejection was an obviousness combination of the Elco and the Kawasaki references. The examiner has relied on the Kawasaki reference to show, in part, the obviousness of first and second excitation elements (i.e. antenna members) that couple electronic devices with a waveguide in a substrate by extending the excitation devices into the waveguide. However, it appears that the applicants’ are merely focusing on the excitation elements as applied only to the Kawasaki reference, rather than to the combination of references. Accordingly, when such a showing of obviousness was applied to the air-filled waveguide in Elco, as an obvious consequence of such a modification, the resultant combination would necessarily provide for first and second excitation elements being used to couple the transmitter/receiver devices to the air-filled waveguide, in which these first and second excitation devices extend into the same waveguide.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowable over the prior art of record since none of the prior art of record discloses etching or laser drilling as the means for removing the dielectric layer to form the cavity. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee